EXAMINER NOTES
	The corrected notice of allowance is only to correct clarification errors on the examiner’s amendment of 4/27/22.
Previous examiner’s amendment directed to Claim 1 Line 3 should instead read:
Claim 1 Line 3 before “defining” add --having a front side and a back side, the front side and the back side together--
Previous examiner’s amendment directed to Claim 3 Line 3 should instead read:
Claim 3 Line 3 before “defining” add --having a front side and a back side, the front side and the back side together--
Previous examiner’s amendment directed to Claim 19 Line 3 should instead read:
Claim 19 Line 3 before “defining” add --having a front side and a back side, the front side and the back side together--
	All other content of the notice of allowance of 4/27/22 remains applicable.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732